PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Polychronis, Konstantinos
Application No. 16/526,586
Filed: 30 Jul 2019
For: USER INTERFACE FOR MONITORING CRASHES OF A MOBILE APPLICATION

:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.78(e), filed June 28, 2021,  to accept an unintentionally delayed claim under 35 USC 120 for the benefit of the prior-filed  nonprovisional application listed on the Application Data Sheet (ADS) filed June 28, 2021.

The petition is GRANTED.

A petition for acceptance of a claim for late benefit under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


All the above requirements having been satisfied, the late claim for benefit of priority under 35 USC 120 is accepted as being unintentionally delayed. The required reference is set forth on an attached Application Data Sheet; the required petition fee is acknowledged; and an adequate statement of unintentional delay has been provided.

Petitioners are advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to See, MPEP 211.05.

A corrected filing receipt is enclosed herewith.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.
/Sheela J. Huff/
/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


Enclosure:	Corrected Filing Receipt